Citation Nr: 1807479	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-13 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1986 to February 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the North Little Rock, Arkansas, Regional Office RO of the Department of Veterans Affairs (VA).  In February 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

The issues of entitlement to service connection for bilateral hearing loss and a back disability are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Service connection for hearing loss and a back disability were denied in a December 2005 rating decision.  The Veteran did not perfect an appeal.

2.  The evidence received since the December 2005 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for hearing loss and a back disability.
CONCLUSIONS OF LAW

1.  The December 2005 rating decision that denied service connection for hearing loss and a back disability is final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2017).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  New and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017). 

VA rating decisions that are not timely appealed are final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108 (2012).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  38 U.S.C. § 5108 (2012); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999). 

The claim to reopen does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new evidence is material, the credibility of the new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

A December 2005 RO rating decision denied service connection for bilateral hearing loss and a back disability.  Concerning hearing loss, the RO essentially found that the service medical records did not show that the Veteran had hearing loss while he was on active duty, and there was no evidence which showed that the Veteran had a current bilateral hearing loss disability.  Concerning the back disability, the RO essentially found that although the service records showed that the Veteran received treatment for back pain while on active duty, there was no evidence which showed that the Veteran had a current back disability.

The Veteran did not perfect an appeal of the December 2005 rating decision, and the rating decision became final.  38 U.S.C. §§ 7104, 7105, 7266 (2012); 38 C.F.R. § 3.104 (2017).

The evidence added to the claims file subsequent to the December 2005 denial includes additional VA treatment records, additional lay statements, and additional statements from the Veteran.  In particular, two lay statements received in April 2011 recount observations of the Veteran's present back pain and current difficulty hearing.

In December 2005, the claims were denied due to lack of a current hearing loss or back disability.  The April 2011 lay statements tend to support the claims because they provide lay observations of the Veteran's current hearing difficulties and back pain, which are both capable of lay observation.  For the purposes of reopening a previously denied claim, the credibility of evidence is presumed.  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claims for service connection for bilateral hearing loss and a back disability are reopened. 


ORDER

As new and material evidence has been received, the application to reopen a claim for service connection for bilateral hearing loss is granted and to that extent only, the appeal is allowed.

As new and material evidence has been received, the application to reopen a claim for service connection for a back disability is granted and to that extent only, the appeal is allowed.


REMAND

At the February 2017 Board hearing, the Veteran stated that he received treatment at a VA Medical Center (VAMC) from the year 1989 through the present.  He remarked that he had been seen at a VAMC after 1989 and received medicine for back pain.  He added that X-rays were taken.  His accredited representative reiterated that there should be VA medical records relevant to the Veteran's appeal between 1997 and 2007.  

Of record is a single outpatient record from September 2007 from VAMC Little Rock and outpatient records from April 2011 to May 2011 from VAMC Little Rock.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  In light of the Veteran's assertions of treatment at a VAMC from 1989 through the present, efforts should be made to obtain all outstanding referenced treatment records from 1989 through the present, as authorized by the Veteran.

In addition, the Board finds that an examination is needed to determine whether a current back or hearing loss disability is shown, and if so, whether any current disability is related to service.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain any outstanding VA and private treatment records, to particularly include any outstanding VA medical records from 1989 to the present, as referenced by the Veteran at his February 2017 hearing.  All attempts to locate records must be documented in the claims file.

2.  Then, schedule the Veteran for a VA back examination.  The examiner must review the claims file and should note that review in the report.  The examiner should diagnose any spine disabilities found.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any current spine disability is related to service or any event, injury, or disease during service.

2.  Then, schedule the Veteran for a VA audiology examination.  The examiner must review the claims file and should note that review in the report.  The examiner should diagnose any hearing loss disability found.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss disability is related to service or any event, injury, or disease during service.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


